Citation Nr: 0509395	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-10 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral degenerative joint disease with 
intervertebral disc syndrome, prior to August 13, 2003.

2.  Entitlement to an initial evaluation in excess of 60 
percent for lumbosacral degenerative joint disease with 
intervertebral disc syndrome for the period from August 13, 
2003, through June 6, 2004.

3.  Entitlement to an initial evaluation in excess of 40 
percent for lumbosacral degenerative joint disease with 
intervertebral disc syndrome, effective June 7, 2004.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to April 
1995.

By letter dated in December 1997, the Regional Office (RO) 
informed the veteran that he had not submitted new and 
material evidence to reopen his claim for service connection 
for a low back disability.  The veteran appealed this 
determination to the Board of Veterans' Appeals (Board) 
which, in a decision dated in January 2001, found that the 
evidence was new and material, reopened the claim and 
concluded that service connection was warranted for a low 
back disability.  By rating action dated in March 2001, the 
RO assigned a 20 percent evaluation for residuals of a low 
back injury, effective November 25, 1997, pursuant to 
Diagnostic Codes 5295-5292.  In June 2001, the RO confirmed 
and continued the 20 percent evaluation then in effect for 
the veteran's service-connected low back disability, then 
characterized as lumbosacral degenerative joint disease.  

This case was before the Board in January 2004, at which time 
it was remanded for additional development of the record and 
to ensure due process.  Based on the receipt of additional 
evidence, the RO, by rating action dated in January 2005, 
assigned a 60 percent evaluation for lumbosacral degenerative 
joint disease with intervertebral disc syndrome, effective 
August 13, 2003, and then reduced the rating to 40 percent, 
effective June 7, 2004.  

The Board notes that in its January 2004 decision, a number 
of additional issues were adjudicated.  In a statement 
received in February 2004, the veteran withdrew his claims 
for service connection for bilateral hearing loss (based on 
new and material evidence), arthritis of the elbows and a 
scar on the chin.  Accordingly, this decision is limited to 
the issues set forth on the preceding page.

FINDINGS OF FACT

1.  Prior to August 13, 2003, the veteran's low back 
disability was manifested by limitation of motion, with pain, 
muscle spasm and radiculopathy.

2.  Prior to August 13, 2003, the veteran's low back 
disability was productive of severe impairment, with 
incapacitating episodes of at least four, but no more than 
six weeks in a 12-month period.

3.  For the period from August 13, 2003, through June 6, 
2004, the veteran's low back disability was manifested by 
incapacitating episodes lasting at least six weeks in a 12-
month period.  

4.  Effective June 7, 2004, the veteran's low back disability 
was manifested by forward flexion of the lumbar spine of more 
than 30 degrees, but less than 60 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for 
lumbosacral degenerative joint disease with intervertebral 
disc syndrome, prior to August 13, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (as in effect prior to September 23, 
2002).

2.  The criteria for an initial rating in excess of 60 
percent for lumbosacral degenerative joint disease with 
intervertebral disc syndrome, for the period from August 13, 
2003, through June 6, 2004, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (as in effect prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003)

3.  The criteria for an initial rating in excess of 40 
percent for lumbosacral degenerative joint disease with 
intervertebral disc syndrome, effective June 7, 2004, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in February 2002 and 
April 2004 apprised the veteran of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letter satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the enactment of VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" 


by the Board is subsumed by the appellate decision and 
becomes the single and sole decision of the Secretary in the 
matter under consideration.  See 38 C.F.R. § 20.1104.  
Further, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran was not given prior 
to the first AOJ adjudication of the veteran's claim, the 
notice was provided by the AOJ prior to the final transfer 
and certification of the case to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records 
and VA medical records, to include the reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

VA outpatient treatment records dated in 1997 and 1998 have 
been associated with the claims folder.  The veteran was seen 
in September 1997 and stated that he had pain in the lumbar 
spine that radiated upward into the shoulders.  There was no 
radiation into the legs.  An examination revealed no 
tenderness in the spine or paraspinous muscles.  Straight leg 
raising was negative bilaterally, with minimal pain in the 
back.  Strength was 5/5 in the lower extremities, 
bilaterally.  Patellar reflexes were 2+ bilaterally.  No 
neurosensory deficits were noted.  The assessment was low 
back pain.  It was noted in November 1997 that the veteran 
was using a TENS unit for pain relief.  He was seen for a 
trial of lumbar traction.  The veteran was treated in the 
pain clinic that month, and it was reported that a previous 
examination found that he had tenderness deep to the right L5 
paraspinous muscle and that the pain radiated down to the 
posterior thigh.  It was determined that he had posterior 
facet pain syndrome secondary to an old injured lumbar disk.  
In May 1998, he received a medial branch block for pain 
relief.  

The veteran was seen by a private physician in November 1998.  
He reported that he took medication for pain mainly at night 
when his sleep was disturbed by back pain.  He indicated that 
the pain had been unresponsive to non-steroidal anti-
inflammatory medication.  An examination of the back revealed 
mild diffuse tenderness over the lower lumbar and upper 
sacral regions.  Range of motion of the lumbar spine was not 
tested.  The pertinent assessment was lumbar pain syndrome, 
chronic, lumbar radiculopathy, secondary to disc injury per 
history.  

A private physician reported in March 1999 that the veteran 
took three to four Percocet a week for his chronic low back 
pain.  An examination disclosed that the veteran had 
decreased range of motion of the back.  The assessment was 
low back pain.

In a statement dated in May 2000, a private physician 
reported that he had examined the veteran that month.  A 
straight leg raising test was positive at 15 degrees.  
Flexion of the thoracolumbar area was approximately 10 
degrees.  Side bending and rotation were also 10 degrees.  

In July 2000, a private physician stated that he examined the 
veteran that month.  An examination of the back showed 
considerable pain to palpation in L1-L5 bilaterally.  There 
was marked limitation of motion.  The veteran could flex his 
back 13 degrees and extend 5 degrees.  Lateral flexion was to 
3 degrees, bilaterally.  A neurological evaluation was 
physiological.  The physician concluded that the veteran had 
degenerative changes in his lumbar spine.  This was based on 
X-ray studies taken in the past.  

In statements dated in July 2000 and April 2001, R.A. 
Hastings II, D.O., related that he had examined the veteran.  
He noted that he reviewed the veteran's claims folder, 
various medical records, including the reports of 
examinations by other private physicians as well as by the 
VA.  He indicated that he had treated the veteran since July 
2000.  He concluded that the veteran had intervertebral disc 
syndrome, and that it was severe, warranting a 60 percent 
evaluation.  

A VA examination of the joints was conducted in April 2001.  
He described back pain, mostly occurring in the lower back, 
with occasional paresthesias, numbness and tingling in both 
legs down to the feet.  He reported that the pain occurred on 
a daily basis, and was rated as 4 on a scale of 1 to 5.  He 
claimed that at times the pain was so bad, he was unable to 
tie his shoes.  He noted associated stiffness of the back.  
The veteran stated that he used heat and that he had been 
given a TENS unit in the past.  He asserted that nothing 
really relieved the pain.  He maintained that he had pain in 
the lower back with the sitting that was required on his job.  

An examination disclosed that his posture and musculature 
were normal.  Sensory testing was normal, except for a 
generalized stocking glove distribution in the lower 
extremities below the knees.  The veteran's gait was normal.  
Deep tendon reflexes were 3+/4+.  There was paravertebral 
tenderness, but no spasms noted in the lower lumbar area.  
Flexion of the lumbar spine was to 68 degrees with pain.  
Extension was to 20 degrees, side bending to 30 degrees, 
bilaterally, and rotation was to 40 degrees on the right and 
to 30 degrees on the left.  He had good heel and toe walking.  
Straight leg raising was to 90 degrees with some complaints 
of localized hamstring pain.  X-ray studies of the 
lumbosacral spine revealed focal degenerative disc disease at 
L4-S1.  The pertinent diagnosis was lumbosacral degenerative 
joint disease with mild functional loss secondary to pain.  

Dr. Hastings reported in an August 2001 letter, that he had 
again reviewed various records and examined the veteran.  He 
commented that the clinical findings revealed low back pain 
with radiculopathy into the lower extremities, bilaterally, 
and that the veteran had significant limitation of motion of 
the lumbosacral spine.  He indicated that he believed the VA 
examination was not adequate and that the RO failed to 
consider his report.  He concluded that the veteran's 
examination was consistent with a diagnosis of intervertebral 
disc syndrome, with severe recurring attacks.  

The veteran was afforded a VA examination in February 2002.  
He reported chronic severe lower muscular pain and numbness 
in both legs with muscle spasms and limited range of motion.  
He claimed these symptoms occurred constantly and were 
excruciating with motion or with sitting or standing for 
prolonged periods of time.  He asserted that medications, 
physical therapy and a TENS unit had not provided significant 
relief.  An examination disclosed that the veteran had normal 
posture and gait.  There was no limited function of standing 
or walking within the limits of the examination room.  With 
respect to the thoracic spine, there was no pain, tenderness 
or muscle spasm, and range of motion was within normal 
limits.  The examiner commented that the thoracic spine was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  There did not appear to be any 
ankylosis of the thoracic vertebrae present.  

There was painful motion and muscle spasm of the lumbar 
spine.  Straight leg raising was positive bilaterally, 
reproducing pain and numbness in the lower extremities.  
Flexion was from 0 to 35 degrees, but the veteran was able to 
get to 45 degrees with a significant amount of pain.  
Extension was from 0 to 20 degrees, with pain.  Lateral 
flexion was from 0 to 25 degrees, bilaterally; and rotation 
was to 35 degrees, bilaterally.  The examiner noted that 
range of motion in the lumbar spine was limited by pain.  
Motor function of the lower extremities was normal.  A 
sensory evaluation was normal.  The veteran reported a 
history of numbness in the lower extremities when his back 
pain was exacerbated.  Magnetic resonance imaging of the 
lumbar spine revealed that the most significant abnormality 
was a large posterior central/right paracentral disc 
herniation at the L4-L5 level.  X-ray studies of the lumbar 
spine were normal.  An April 2002 addendum to the examination 
report noted the results of the magnetic resonance imaging 
and the lumbar spine X-ray studies.  The pertinent diagnosis 
was degenerative disc disease at L3-L4, and herniated disc at 
L4-L5, with nerve root impingement and canal stenosis.  The 
examiner commented that the veteran had diminished and 
painful range of motion, and complained of symptoms 
consistent with radiculopathy during exacerbations.  

VA outpatient treatment records dated in 2001 and 2002 have 
been associated with the claims folder.  It was noted in 
January 2001 that a neurological evaluation was non focal.  
Deep tendon reflexes were equal bilaterally.  It was reported 
in April 2002 that the veteran was having sciatic pain.  The 
impression was chronic back pain.

Dr. Hastings reiterated in an April 2003 statement that the 
veteran had severe, chronic intervertebral disc syndrome.  

In a letter dated in June 2003, the veteran stated that he 
was resigning from his job due to his chronic and severe 
service-connected disabilities.  He asserted that his 
resignation was on the orders of both his VA and private 
physicians.  

In an August 2003 statement, Dr. Hastings noted that he 
examined the veteran that month.  He indicated that the 
veteran had been treated with various medications, including 
narcotic pain medications and muscle relaxants.  He opined 
that the veteran's intervertebral disc syndrome had been 
incapacitating during many episodes throughout the three 
years he had been treating him.  He stated that he had 
recommend bed rest for the incapacitating episodes.  He added 
that the veteran had experienced incapacitating episodes that 
had exceeded at least six weeks over the previous twelve 
months.  

Dr. Hastings again noted in June 2004 that the veteran had 
intervertebral disc syndrome, with severe lumbar spasm, 
marked limited mobility of the lumbar spine and intermittent 
mandatory bed rest secondary to the intensity of pain 
occurring for his most serious exacerbations with 
radiculopathy.  

In a statement dated in May 2004, a private chiropractor 
related that he had examined the veteran in March 2004 for 
low back pain and pain going down both legs.  He concluded 
that the examination showed decreased range of motion and 
several positive orthopedic tests.  The veteran was treated 
with chiropractic adjustments and the appropriate modalities.  
The examiner also stated that he gave the veteran home 
exercises to stabilize the paraspinal muscles.  He added that 
the veteran responded favorably to treatment, but due to the 
instability of the joints and discs, the veteran's condition 
was not stabilizing.  The diagnosis was intervertebral disc 
syndrome and possible ruptured/herniated discs at L3-L4 and 
L4-L5.  It was noted that the veteran's lumbar radiculopathy 
into the right leg was consistent with ruptured discs.

The veteran was examined by another private physician in June 
2004.  He complained of constant pain and spasm in the lumbar 
spine.  He reported that the symptoms were worsened with 
bending, stooping and lifting.  He described having 
difficulty sitting or standing more than fifteen minutes 
because of back pain.  He noted he had pain into the right 
leg that was constant in nature and paresthesias into both 
legs, worse on the right than the left.  He had decreased 
sensation in the right foot and weakness throughout the right 
leg.  Coughing, sneezing or straining caused pain into the 
right leg.  

On examination, there was tenderness and spasm in the lumbar 
spine from L4 through S1, bilaterally.  The veteran was very 
stiff getting up from a seated position.  Straight leg 
raising was positive in the right leg at 60 degrees.  Flexion 
of the lumbar spine was to 30 degrees; extension was to 10 
degrees; and lateral bending was to 15 degrees, bilaterally.  
A neurological examination revealed deep tendon reflexes to 
be symmetric and toes were downgoing.  There was decreased 
sensation in the right leg in a L5 and S1 distribution and 
weakness in the right leg in a L4, L5 and S1 distribution.  
The examiner noted that he reviewed private and VA medical 
records.  The impression was L3-4 and L4-5 disc herniations 
with associated right leg radiculopathy and left leg 
radiculitis.  The examiner stated that this was a severe, 
chronic and permanent intervertebral disc syndrome with 
associated neuropathy.  He added that the veteran's symptoms 
had progressively worsened over time.  He stated that the 
veteran's symptoms were unrelenting and that he required 
referral to a neurosurgeon or orthopedic spinal surgeon.  

A VA examination was conducted in June 2004.  The veteran 
related that his back pain had escalated over the previous 
year.  He complained of muscle spasms that occurred 
throughout the day.  He described the pain in the back as a 
constant charley horse type ache that occurred all the time.  
There were also shooting pains that occurred with radiation 
to the right leg and to the right foot, where the right leg 
would become numb.  This would last from hours to days.  He 
asserted that the left leg tingled.  The veteran stated that 
he had difficulty sleeping, and pain with bowel movements.  
He also claimed that he had difficulty when squatting or if 
he tried to stand due to back pain.  He maintained that he 
had tried ice, epidural medications and a TENS unit, but 
nothing relieved the pain.  He also stated that he had tried 
exercises, but it hurt to do any type of exercise.  He noted 
that bed rest had been prescribed by his physicians two to 
three weeks in a six-month period.  He added that he was able 
to drive less than 50 miles before he would have to get out 
and walk around and stretch due to his back condition.  He 
was only able to lift five to ten pounds at a time, and even 
then he would have flare-ups of his back condition.  The 
veteran reported that standing was limited to five to ten 
minutes at a time.  

An examination revealed that the veteran's gait was normal 
without an assistive device.  There was mild tenderness of 
the lumbar spine, but no spasms in the lumbar area.  Straight 
leg raising was positive on the right, but negative on the 
left.  He could flex to 40 degrees, with pain occurring at 5 
degrees.  He actually had pain with even less movement of the 
lumbar spine in all directions.  Extension was to 20 degrees, 
with pain at 5 degrees.  Rotation was to 20 degrees, 
bilaterally, with pain at 5 degrees.  Side bending was to 10 
degrees, bilaterally, with pain at 5 degrees.  The examiner 
noted that range of motion was limited by pain, but there was 
some weakness and lack of endurance.  There was no 
incoordination.  Lasegue's was negative, and there were no 
postural abnormalities.  Deep tendon reflexes were 2+ and 
motor strength was 4/5 in the lower extremities.  A sensory 
examination showed sporadic decrease in the right leg, and 
this was noted in the L4 to L5-S1 distribution in the leg and 
feet.  

The examiner noted that the veteran brought various private 
medical records with him to the examination, including 
reports from Dr. Hastings.  The diagnosis was degenerative 
disc disease/degenerative joint disease/intervertebral disc 
syndrome of the lumbar spine with moderate to moderate-severe 
functional loss secondary to pain, lack of endurance and 
weakness.  

The veteran was examined by a private physician in July 2004.  
He complained of low back pain with associated right leg 
pain.  He related that he had been treated with physical 
therapy, lumbar epidural steroid injections and chiropractic 
treatment.  He stated that he had had no definitive treatment 
and that the pain had continued to progress.  He reported 
that the pain had become worse in the previous year.  He 
described his lower back pain and right leg pain as a 
constant, sharp, snapping pain to a burning sensation with 
associated numbness.  The veteran related that the pain would 
vary in intensity from a pure numbness to a sharp, stabbing 
pain.  He claimed that the pain was worse with coughing, 
sneezing, standing and walking, as well as prolonged sitting.  
He reported that he experienced some relief taking pain 
medications, but he was not currently taking narcotic pain 
medication due to the side effects.  He rated the back and 
right leg pain as a 10 on a scale of 0 to 10.  He stated that 
pain kept him from falling asleep at night and it woke him up 
as well.  The veteran also complained of right leg weakness 
that had increased over the previous six months, and caused 
him to have difficulty walking.  The veteran believed the 
weakness was secondary to the pain and numbness he 
experienced in his lower back and right leg.  

An examination revealed that the veteran was in no acute 
distress.  He was slightly tender to palpation over the right 
lower back and lumbar spine.  Straight leg raising was 
positive in the right leg in the sitting position.  He had 
decreased sensation in the right leg in the L5-S1 
distribution.  Strength was 5/5 and equal bilaterally.  
Reflexes were 2+ and equal bilaterally.  The veteran had no 
clonus.  He had limited range of motion secondary to pain 
with flexion and extension.  The assessment was that the 
veteran had been diagnosed in the past with intervertebral 
disc syndrome involving two herniated discs with lumbar 
radiculopathy into the lower extremities.  The examiner 
reviewed the magnetic resonance imaging in 2002 and noted 
that it was consistent with the veteran's history and 
physical examination.  

By rating decision dated in January 2005, the RO assigned a 
separate 10 percent evaluation for right lower extremity 
sciatic radiculopathy and left lower extremity radiculitis, 
pursuant to Diagnostic Code 8520 (2004).  This rating was 
effective April 8, 2003.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for the veteran's low 
back disability, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295 (as 
in effect prior to September 26, 2003).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5292 (as in 
effect prior to September 26, 2003).  

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate; recurring attacks, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluation of all 
other disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and Note (1) (2004)).  

A 60 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation is assignable 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  With incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Diagnostic Code 5293.

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  Although the latest amendment purported to 
make only editorial, not substantive changes to the criteria 
for evaluating intervertebral disc syndrome that became 
effective in 2002, the notes defining incapacitating episode 
and chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The veteran was notified of the September 2002 change in the 
rating criteria in a letter from the Board dated in July 
2003.  He was informed of the September 2003 changes by the 
RO by way of a supplemental statement of the case issued in 
January 2005.  The RO also applied the change in regulations 
in adjudicating the veteran's claim.  As the veteran has been 
apprised of the new regulations and afforded an opportunity 
to comment or submit additional evidence on his behalf, there 
is no prejudice to the veteran in the Board's review of his 
claim under the three sets of criteria.  Bernard, 4 Vet. App. 
384, 394.

The Board will consider whether a higher rating is warranted 
for each period of time in issue.  

With respect to the claim for a rating in excess of 20 
percent prior to August 13, 2003, the Board notes that 
private and VA treatment notes from 1997 to 2000 show that 
the veteran had limitation of motion of the lumbar spine.  
Some records reflect tenderness and positive straight leg 
raising.  The Board also notes that VA examinations in April 
2001 and February 2002 documented limitation of motion of the 
lumbar spine.  On the latter examination, it was reported 
that the veteran's range of motion was limited by pain.  The 
examiner commented that the veteran's symptoms were 
consistent with radiculopathy.  The Board also observes that 
Dr. Hastings concluded in April 2001 that the veteran had 
intervertebral disc syndrome and that it was productive of 
severe impairment.  In Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In addition, 
the Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in "relative 
equipoise, the law dictates that the veteran prevails."  In 
the judgment of the Board, the evidence establishes that a 
rating of 40 percent, but no higher, is warranted, effective 
the date of the veteran's claim, that is November 25, 1997.

Prior to September 23, 2002 (the date of the initial change 
in the regulations affecting the spine), the evidence failed 
to document that the veteran's low back disability was 
comparable to more than severe intervertebral disc syndrome.  
There was no evidence of absent ankle jerk or muscle spasm.  
Similarly, the record did not demonstrate that the veteran 
had incapacitating episodes of back pain.  Accordingly, there 
is no basis for a rating in excess of 40 percent for the 
veteran's service-connected low back disability, prior to 
August 13, 2003.

As noted above, the RO assigned a 60 percent evaluation 
effective August 13, 2003.  This was based on the August 13, 
2003 report from Dr. Hastings that showed the veteran had 
experienced incapacitating episodes of at least six weeks in 
the previous year.  The Board notes that no mention of 
incapacitating episodes is contained in the earlier reports 
from Dr. Hastings.  The Board also points out that the 60 
percent evaluation is the maximum rating that may be assigned 
for the veteran's service-connected low back disability.  In 
order to assign a higher rating, the evidence must establish 
unfavorable ankylosis of the entire spine.  The veteran has 
not argued that ankylosis is present, nor does any of the 
medical evidence show ankylosis.  Accordingly, the 
preponderance of the evidence is against the claim for a 
rating in excess of 60 percent for the veteran's low back 
disability, for the period from August 13, 2003 through June 
6, 2004.

Under the provisions of Diagnostic Code 5293, as in effect 
from September 23, 2002, through September 25, 2003, the VA 
must consider separate evaluations for chronic orthopedic and 
neurological manifestations of the service-connected back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined rating.  The Board notes that the January 2005 
rating action granted service connection for right lower 
extremity sciatic radiculopathy and left lower extremity 
radiculitis, and assigned a 10 percent rating.  The Board 
observes that the text of the rating decision indicated that 
a 10 percent evaluation was assigned for the right lower 
extremity and a noncompensable rating was assigned for the 
left lower extremity.  As 40 percent is the maximum 
evaluation that may be assigned for limitation of motion of 
the lumbar spine, this provision does not provide a basis for 
a higher rating.  

Finally, the veteran asserts that a higher rating should be 
assigned effective June 7, 2004.  The private and VA 
examinations conducted in June and July 2004 show that 
forward flexion of the lumbar spine is at least 30 degrees.  
There is no clinical evidence of ankylosis of the 
thoracolumbar spine.  It is significant to note that the 
veteran asserted at the time of the VA examination in June 
2004 that bed rest had been ordered for only two to three 
weeks during the previous six months.  In sum, the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the severity of his 
service-connected low back disability.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 40 percent for 
lumbosacral degenerative joint disease with intervertebral 
disc syndrome, effective June 7, 2004.





ORDER

An initial evaluation of 40 percent for lumbosacral 
degenerative joint disease with intervertebral disc syndrome, 
prior to August 13, 2003, is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.

An initial evaluation in excess of 60 percent for lumbosacral 
degenerative joint disease with intervertebral disc syndrome 
for the period from August 13, 2003, through June 6, 2004, is 
denied.

An initial evaluation in excess of 40 percent for lumbosacral 
degenerative joint disease with intervertebral disc syndrome 
from June 7, 2004, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


